UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

SARAH ANN MCMYLER,

                                    Plaintiff,
       vs.                                                        6:19-CV-812
                                                                  (MAD/ATB)

BANK OF UTICA,

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

JAMES D. HARTT, ESQ.                                 JAMES D. HARTT, ESQ.
6 North Main Street
Suite 200f
Fairport, New York 14450
Attorneys for Plaintiff

BARCLAY DAMON LLP –                                  MICHAEL J. SCIOTTI, ESQ.
SYRACUSE OFFICE                                      ROBERT J. THORPE, ESQ.
555 East Genesee Street
Syracuse, New York 13202
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff commenced this action on July 29, 2019, alleging violations of the Americans

with Disabilities Act ("ADA"), Title VII of the Civil Rights Act of 1964, and the New York State

Human Rights Law ("NYSHRL"). See Dkt. No. 1. Currently before the Court is Defendant's

motion for summary judgment. See Dkt. No. 28.




                                                 1
                                         II. BACKGROUND1

           Plaintiff was employed by Defendant from August 11, 2014, until her termination on

October 4, 2017. See Dkt. No. 28-1 at ¶¶ 8, 47. Sometime in the Spring of 2017, Plaintiff

informed Defendant that she was pregnant. See id. at ¶ 13; Dkt. No. 33-1 at ¶ 13. Throughout her

pregnancy, Plaintiff was never denied time off to attend medical appointments nor did she request

any accommodations for any purported disabilities. See Dkt. No. 28-1 at ¶¶ 20-21.

Approximately one week before the birth of Plaintiff's child, she was informed that she would be

entitled to eight weeks of leave pursuant to changes in the New York State Paid Family Leave

Act. See id. at ¶¶ 17, 22. Plaintiff subsequently gave birth to her child in August of 2017. See id.

at ¶ 23.

           In September 2017, while Plaintiff was on parental leave, Defendant received a letter

which indicated that Plaintiff's boyfriend had commenced a personal injury lawsuit against

Defendant. See id. at ¶ 28. Concerned about employing an individual whose significant other

was suing them, Defendant began to contemplate termination of Plaintiff's employment. See id. at

¶ 31. On September 26, 2017, Defendant exchanged emails with its insurance carrier and was

informed that Plaintiff's boyfriend was pursuing a personal injury claim against Defendant. See

id. at ¶¶ 35, 36.

           On October 4, 2017, Defendant contacted Plaintiff via telephone to inform Plaintiff about

the personal injury suit brought by Plaintiff's boyfriend and explaining that her employment was

being terminated. See id. at ¶ 38. Plaintiff indicated that she knew about the personal injury suit



1
 Defendant asks the Court to disregard Plaintiff's affidavit in response to the statement of material
facts, arguing that it is not a proper response. See Dkt. No. 36-2 at 5-6. However, Plaintiff
concedes most of the facts set forth in Defendant's statement of material facts. See Dkt. No. 33-1.
All of the facts upon which the Court relies in deciding this motion are either conceded or are
drawn from the record evidence.

                                                    2
but claimed that she was not aware that the claim was against Defendant. See id. at ¶ 39. Soon

thereafter, Plaintiff was told that her employment may be re-instated if she convinced her

boyfriend to drop the personal injury claim. See id. at ¶ 42. Plaintiff never contacted Defendant

regarding this possibility. See id. at ¶ 45. On October 17, 2017, Plaintiff was sent a letter which

confirmed that her employment was terminated effective October 4, 2017. See id. at ¶ 47.

       Plaintiff's complaint alleges the following causes of action: (1) disability discrimination

(pregnancy) pursuant to the ADA and NYSHRL, (2) sex discrimination pursuant to the NYSHRL

and Title VII of the Civil Rights Act, and (3) familial discrimination pursuant to the NYSHRL.

See Dkt. No. 1 at ¶¶ 37-39.

                                         III. DISCUSSION

A.     Summary Judgment Standard

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the



                                                   3
motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the

assertions in the motion for summary judgment "would derogate the truth-finding functions of the

judicial process by substituting convenience for facts").

B.     Disability Discrimination Under the ADA and NYSHRL 2

       "'Claims alleging disability discrimination in violation of the ADA are subject to the

burden-shifting analysis originally established by the Supreme Court in McDonnell Douglas

Corporation v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).'" McMillan v. City

of N.Y., 711 F.3d 120, 125 (2d Cir. 2013) (quoting McBride v. BIC Consumer Prods. Mfg. Co.,

583 F.3d 92, 96 (2d Cir. 2009)). In accordance with this familiar standard,

               [t]o establish a prima facie case under the ADA, a plaintiff must
               show by a preponderance of the evidence that: (1) his employer is
               subject to the ADA; (2) he was disabled within the meaning of the
               ADA; (3) he was otherwise qualified to perform the essential
               functions of his job, with or without reasonable accommodation;
               and (4) he suffered adverse employment action because of his
               disability.

Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir. 2006).

       "An employer may also violate the ADA by failing to provide a reasonable

accommodation." McMillan, 711 F.3d at 125. In order to establish a prima facie case for failure

to accommodate, the plaintiff must demonstrate that

               (1) plaintiff is a person with a disability under the meaning of the
               ADA; (2) an employer covered by the statute had notice of his
               disability; (3) with reasonable accommodation, plaintiff could
               perform the essential functions of the job at issue; and (4) the
               employer has refused to make such accommodations.


2
 It is unclear whether Plaintiff is alleging a failure to accommodate claim or disparate treatment
claim under the ADA and NYSHRL, so the Court's analysis addresses both claims.

                                                  4
McBride, 583 F.3d at 97 (quotation marks omitted). "The same legal standards apply to claims of

disability-discrimination under the ADA and the NYSHRL." Morse v. JetBlue Airways Corp.,

941 F. Supp. 2d 274, 292 (E.D.N.Y. 2013); Viruet v. City of N.Y., No. 16-CV-8327, 2019 WL

1979325, *13 (S.D.N.Y. May 3, 2019) (citing Penberg v. HealthBridge Mgmt., 823 F. Supp. 2d

166, 181 (E.D.N.Y. 2011)); Quintero v. Rite Aid of N.Y., Inc., No. 09 Civ. 6084, 2011 WL

5529818, *6 (S.D.N.Y. Nov. 10, 2011) (citing Kinneary v. City of N.Y., 601 F.3d 151, 158 (2d

Cir. 2010)); Thomson v. Odyssey House, 3 No. 14-CV-3857, 2015 WL 5561209, *18 (E.D.N.Y.

Sept. 21, 2015) (citations omitted).

       Defendant argues that Plaintiff's disability discrimination claim pursuant to the ADA and

NYSHRL should be dismissed because pregnancy, without more, is not a disability as defined by

the ADA and NYSHRL. See Dkt. No. 28-18 at 17. Plaintiff does not suggest that she has another

cognizable disability, but rather argues that "pregnancy in this case is tantamount to a disability."

See Dkt. No. 33 at 6. However, it is well established that pregnancy alone does not constitute a

disability. See Turner v. Eastconn Regional Educ. Service Center, No. 3:12-CV-788, 2013 WL

6230092, *7 (D. Conn. Dec. 2, 2013) (collecting cases). Plaintiff, citing Briggs v. Women in

Need, Inc., 819 F. Supp. 2d 119 (E.D.N.Y. 2011), seems to argue that birth by cesarean section

constitutes a disability. See Dkt. No. 33 at 9. However, in Briggs, the plaintiff had a "high-risk

pregnancy, medically-complicated birth, and continuing medical issues relating to her recovery."

Briggs, 819 F. Supp. 2d at 129. There is no evidence that Plaintiff suffered a similarly risky or



3
  This case notes that the NYSHRL generally has a broader definition of the term "disability" than
is included in the ADA because it does not require a showing that the disability substantially
limits a major life activity. See Thomson, 2015 WL 5561209, at *18. However, cases
interpreting the NYSHRL have found that pregnancy, without more, is insufficient to establish
disability. See Kennebrew v. N.Y. City Hous. Auth., No. 01 CIV 1654, 2002 WL 265120, *19
n.33 (S.D.N.Y. Feb. 26, 2002) (collecting cases).

                                                  5
complex birth. Accordingly, Defendant's motion is granted as to Plaintiff's disability

discrimination claim under the ADA and NYSHRL.

C.     Sex Discrimination Under NYSHRL and Title VII

       As an initial matter, the Court notes that the same standard is used when analyzing Title

VII and NYSHRL claims. See Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007) (citations

omitted); Mandell v. Cnty. of Suffolk, 316 F.3d 368, 377 (2d Cir. 2003) (citation omitted).

Additionally, "[t]he Pregnancy Discrimination Act amends Title VII's definition of discrimination

'because of sex' to include discrimination 'because of or on the basis of pregnancy, childbirth, or

related medical conditions.'" Saks v. Franklin Covey Co., 316 F.3d 337, 343 (2d Cir. 2003)

(quoting 42 U.S.C. § 2000e(k)). "[A] claim of discrimination on the basis of pregnancy must be

analyzed in the same manner as any other sex discrimination claim brought pursuant to Title VII."

Cahill v. Northeast Sav., F.A., No. 91-CV-1278, 1993 WL 313633, *3 (N.D.N.Y. Aug. 16, 1993)

(collecting cases); Grimes-Jenkins v. Consol. Edison Co. of N.Y., No. 16 Civ. 4897, 2017 WL

2258374, *5 n.8 (S.D.N.Y. May 22, 2017). Discrimination claims under Title VII are evaluated

under the burden-shifting framework set forth in McDonnell Douglas Corporation v. Green, 411

U.S. 792 (1973).

       "[T]he plaintiff must establish a prima facie case of discrimination by showing that: (1)

she is a member of a protected class; (2) she is qualified for her position; (3) she suffered an

adverse employment action; and (4) the circumstances give rise to an inference of

discrimination." McDonnell Douglas, 411 U.S. at 802. It is the plaintiff's burden to establish a

prima facie case of discrimination. See Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

83 (2d Cir. 2015) (citation omitted); Lewis v. Erie Cnty. Med. Ctr. Corp., 907 F. Supp. 2d 336,

346 (W.D.N.Y. 2012) (citation omitted).



                                                  6
       "If the plaintiff successfully establishes a prima facie case, 'the burden then must shift to

the employer to articulate some legitimate, nondiscriminatory reason for the adverse employment

action.'" Whipple v. Reed Eye Assocs., — F. Supp. 3d —, 2021 WL 852039, *7 (W.D.N.Y. 2021)

(quoting United States v. Brennan, 650 F.3d 65, 93 (2d Cir. 2011)) (internal quotation marks

omitted). "At that second step, the defendant employer 'need not persuade the court that it was

actually motivated by the proffered reason.'" Id. (quoting Delaney v. Bank of Am. Corp., 766 F.3d

163, 168 (2d Cir. 2014)) (internal quotation marks omitted). "If the employer carries that burden,

'the plaintiff's admissible evidence must show circumstances that would be sufficient to permit a

rational finder of fact to infer that the defendant's employment decision was more likely than not

based in whole or in part on discrimination.'" Id. (quoting Feingold v. New York, 366 F.3d 138,

152 (2d Cir. 2004)). "At this step, the plaintiff has the burden to show 'that the motive to

discriminate was one of the employer's motives, even if the employer also had other, lawful

motives that were causative in the employer's decision.'" Id. (quoting Univ. of Texas Southw'n

Med. Ctr. v. Nassar, 570 U.S. 338, 343, 133 S.Ct. 2517, 186 L.Ed.2d 503 (2013)). While it is true

that temporal proximity may give rise to an inference of discrimination, it certainly is not

sufficient, on its own, to demonstrate pretext. See id. at *15 (collecting cases).

       Defendant argues that summary judgment should be granted in its favor on Plaintiff's sex

discrimination claim because there is no evidence to support a finding of discriminatory animus. 4

See Dkt. No. 28-18 at 21. In opposition, Plaintiff relies solely on her pregnancy and the temporal

proximity of her firing to establish a prima facie case. See Dkt. No. 33 at 4-5, 10. However, even

if the Court were to accept that Plaintiff has established a prima facie case of sex discrimination,




4
 Defendant makes the same argument with respect to Plaintiffs' discrimination based on disability
and familial status. See Dkt. No. 28-18 at 21. Although Defendant likely is correct, for the

                                                  7
she has not provided sufficient evidence to demonstrate that Defendant's legitimate, non-

discriminatory reason for terminating Plaintiff's employment is a pretext. 5

       Plaintiff acknowledges that she does not recall any illegal comments regarding her sex,

alleged disability, pregnancy, or familial status ever being said during her employment with

Defendant. See Dkt. No. 28-1 at ¶ 11; Dkt. No. 33-1 at ¶ 11. Plaintiff was told just prior to the

birth of her child that she would be entitled to at least eight weeks of parental leave. See Dkt. No.

28-1 at ¶ 22. Plaintiff was never denied time off for medical appointments. See id. at ¶ 20.

Plaintiff never requested, nor was she denied, any accommodations based on her pregnancy or

any other disability. See id. at ¶ 21. When Plaintiff's employment was terminated, Defendant's

representatives explained that her termination was because of a personal injury claim that

Plaintiff's boyfriend brought against Defendant. See id. at ¶ 38. After Plaintiff's termination,

Defendant indicated that it might re-instate Plaintiff's employment if her boyfriend dropped his

lawsuit, but Plaintiff never followed up with Defendant on this possibility. See id. at ¶¶ 42-45.

       Plaintiff has provided no evidence which might lead a reasonable juror to believe that

Plaintiff's pregnancy played any role in Defendant's decision to terminate her employment. In

this case, temporal proximity, absent any other evidence of discriminatory animus, is insufficient

to rebut Defendant's non-discriminatory reason. See Whipple, 2021 WL 852039, at *15. Plaintiff

also seems to argue that Defendant's reason for the termination is pretextual because it knew that

it would never be liable in the action brought by Plaintiff's boyfriend. See Dkt. No. 33 at 5, 11;



reasons described in this Memorandum-Decision and Order, summary judgment in Defendant's
favor is appropriate on those claims for other reasons.
5
  To the extent that Plaintiff suggests that the Court should accept the findings of the Department
of Human Rights as evidence sufficient to demonstrate a prima facie case on a motion for
summary judgment, the Court disagrees. However, because the Court is assuming for the sake of
this motion that Plaintiff has established a prima facie case, the Court will not address this
argument.

                                                  8
Dkt. No. 33-1 at ¶¶ 30, 40. However, Plaintiff admits that Defendant was informed by its

insurance carrier that Plaintiff's boyfriend was suing Defendant. See Dkt. No. 28-1 at ¶¶ 35-36;

Dkt. No. 33-1 at ¶¶ 35-36. Additionally, the record evidence indicates that all of the

communications regarding Plaintiff's termination involved discussion of Plaintiff's boyfriend's

personal injury claim and did not include any mention of Plaintiff's pregnancy or familial status.

See Dkt. No. 28-1 at ¶¶ 31, 35-36, 38-40, 42-45. The evidence supports Defendant's proffered

reason: that the termination was because of Plaintiff's boyfriend's personal injury lawsuit against

Defendant. Accordingly, Defendant's motion for summary judgment is granted as to Plaintiff's

sex discrimination claim.

D.     Familial Discrimination Under NYSHRL

       If a district court has original jurisdiction over a civil action, then it has supplemental

jurisdiction "over all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy." 42 U.S.C. § 1367. The court

may decline to exercise that supplemental jurisdiction pursuant to § 1367(c) if:

               (1) the claim raises a novel or complex issue of State law; (2) the
               claim substantially predominates over the claim or claims over
               which the district court has original jurisdiction; (3) the district
               court has dismissed all claims over which it has original
               jurisdiction; or (4) in exceptional circumstances, there are other
               compelling reasons for declining jurisdiction.

42 U.S.C. § 1367(c); see also Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d

442, 446 (2d Cir. 1998). The court's discretion to decline extending supplemental jurisdiction is

available if founded upon one of these enumerated categories. See Itar-Tass, 140 F.3d at 448.

       In the instant matter, the Court has dismissed all claims over which it has original

jurisdiction. Accordingly, the Court declines to exercise supplemental jurisdiction of Plaintiff's

state law claim of familial discrimination. See Meagher v. State Univ. Construction Fund, No.


                                                   9
17-CV-903, 2020 WL 5504011, *21-22 (N.D.N.Y. Sept. 11, 2020) (declining to exercise

supplement jurisdiction of NYSHRL claims where all other claims were dismissed).

                                       IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons set forth above, the Court hereby

       ORDERS that Defendant's motion for summary judgment (Dkt. No. 28) is GRANTED;

and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: July 2, 2021
       Albany, New York




                                                 10
